 1                                                             The Honorable Judge Pechman

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7

 8   TRAVELERS PROPERTY CASUALTY                   No. 2:19-cv-1175 MJP
     COMPANY OF AMERICA, a foreign
 9   insurance company,                            SCHEDULING STIPULATION AND
                                                   ORDER
                         Plaintiffs,
10
                   v.
11
     NORTH AMERICAN TERRAZZO, INC., a
12   Washington Corporation,

13                       Defendants.

14
     NORTH AMERICAN TERRAZZO, INC, a
15   Washington Corporation,

16                       Third Party Plaintiff,

17                 v.

18   TERRAZZO & MARBLE SUPPLY CO. OF
     ILLINOIS, a foreign corporation,
19
                         Third Party Defendant
20
                                       I.    STIPULATION
21
           Plaintiff Travelers Property Casualty Company of America (hereinafter “Travelers,
22
     Defendant North American Terrazzo, INC (hereinafter “NAT”) and third-party Defendant
23



     SCHEDULING STIPULATION AND                                LETHER & ASSOCIATES PLLC
     ORDER – 1                                             1848 WESTLAKE AVENUE N, SUITE 100
                                                                    SEATTLE, WA 98109
                                                            P: (206) 467-5444 F: (206) 467-5544
 1   Terrazzo & Marble Supply Co., by and through their attorneys of record, hereby agree and

 2   stipulate to the following:

 3          NAT filed its Motion for Summary Judgment on October 10, 2019. Dkt. 21.

 4   Immediately following, Travelers’ noted the 30(b)(6) deposition of NAT and the deposition of

 5   Randall Rubenstein. NAT objected.

 6          The parties have a substantial disagreement as to whether Travelers may engage in

 7   discovery prior to the Court’s considerations of NAT’s Motion. As such the parties have

 8   agreed to stipulate to the following:

 9          NAT filed its Motion for Protective Order on the Court’s normal motion

10   calendar. Travelers will respond advising the Court as to why it believes it is entitled to the

11   discovery in advance of it having to respond to the summary judgment motion.

12               1. In order to allow the Court to consider NAT’s Motion for Protective Order,

13                   Travelers will stay all discovery until the Court rules. This includes Plaintiff’s

14                   First Set of Interrogatories and Requests for Production.

15               2. The parties agree to suspend briefing on the Motion for Summary Judgment

16                   (Dkt. 21) subject to the following:

17                          If the Court grants the Motion for Protective Order, Travelers’

18                           Opposition to the Motion for Summary Judgment will be due 10

19                           business days after the date of that Order. NAT’s Reply will be due 5

20                           business days later and that will become the noting date for the

21                           summary judgment motion.

22                          If the Court denies the Motion for Protective Order, NAT will provide

23                           Travelers with proposed deposition dates within 5 business days of the



     SCHEDULING STIPULATION AND                                        LETHER & ASSOCIATES PLLC
     ORDER – 2                                                     1848 WESTLAKE AVENUE N, SUITE 100
                                                                            SEATTLE, WA 98109
                                                                    P: (206) 467-5444 F: (206) 467-5544
 1                        Order. The parties will confer and agree to mutually convenient dates

 2                        for the depositions.

 3                       Travelers’ Opposition to the Motion for Summary Judgment will be due

 4                        10 business days after the date of the last deposition. Reply will be due

 5                        5 business days later and that will become the noting date for the

 6                        motions.

 7            3. In the meantime, all parties agree that no discovery will be served until

 8                Travelers is able to conduct the discovery that it has already sought or until the

 9                Court enters a protective order precluding Travelers’ discovery.

10            4. The parties further stipulate that the deadlines for initial disclosures and the

11                joint status report are stayed until the Court rules.

12
           DATED this 18th day of October, 2019.
13

14                                                   LETHER & ASSOCIATES, PLLC

15                                                   s/ Thomas Lether
                                                     s/ Eric Neal
16                                                   Thomas Lether, WSBA #18089
                                                     Eric J. Neal, WSBA#31863
17                                                   1848 Westlake Ave N., Suite 100
                                                     Seattle, WA 98109
18                                                   P: 206-467-5444 / F: 206-467-5544
                                                     eneal@letherlaw.com
19                                                   tlether@letherlaw.com
                                                     Counsel for Travelers Property Casualty
20                                                   Company of America

21

22

23



     SCHEDULING STIPULATION AND                                       LETHER & ASSOCIATES PLLC
     ORDER – 3                                                    1848 WESTLAKE AVENUE N, SUITE 100
                                                                           SEATTLE, WA 98109
                                                                   P: (206) 467-5444 F: (206) 467-5544
 1                                                     ASHBAUGH BEAL

 2                                                     s/Robert S. Marconi__________________
                                                       Robert S. Marconi, WSBA #16369
 3                                                     Ashbaugh Beal
                                                       701 5th Avenue, Suite 4400
 4                                                     Seattle, WA 98104
                                                       bmarconi@ashbaughbeal.com
 5                                                     Counsel for North American Terrazzo

 6
                                                       FALLON MCKINLEY, PLLC
 7
                                                       s/ Rebecca Morris___________________
 8                                                     R. Scott Fallon WSBA #2574
                                                       Rebecca Morris WSBA #46810
 9                                                     155 NE 100th Street, Suite 401
                                                       Seattle, WA 98125
10                                                     TEL: (206) 682-7580
                                                       FAX: (206) 682-3437
11                                                     E-mail: bfallon@fallonmckinley.com
                                                       Attorneys for Third Party Defendant Terrazo
12                                                     & Marble Supply Co. of Illinois

13
                                            II.    ORDER
14
           Based on the foregoing, it is so ordered.
15

16         DONE IN OPEN COURT this 25th day of October, 2019.

17



                                                          A
18

19
                                                          Marsha J. Pechman
20                                                        United States District Judge

21

22

23



     SCHEDULING STIPULATION AND                                       LETHER & ASSOCIATES PLLC
     ORDER – 4                                                    1848 WESTLAKE AVENUE N, SUITE 100
                                                                           SEATTLE, WA 98109
                                                                   P: (206) 467-5444 F: (206) 467-5544
 1                                  CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies under the penalty of perjury under the laws of the

 3   State of Washington that on this date I caused to be served in the manner noted below a true

 4   and correct copy of the foregoing on the parties mentioned below as indicated:

 5
     Richard T. Beal, Jr.
 6   Robert S. Marconi
     Ashbaugh Beal LLP
 7   701 5th Ave Ste 4400
     Seattle, WA 98104
 8   (206) 386-5900
     RBeal@ashbaughbeal.com
 9   Rmarconi@ashbaughbeal.com
     Attorney for North American Terrazzo, Inc.
10
     R. Scott Fallon WSBA #2574
11   Fallon McKinley, PLLC
     155 NE 100th Street, Suite 401
12   Seattle, WA 98125
     TEL: (206) 682-7580
13   FAX: (206) 682-3437
     E-mail: bfallon@fallonmckinley.com
14   Attorneys for Third Party Defendant Terrazo & Marble Supply Co. of Illinois

15
     By:        ☐ First Class Mail            ☒ ECF/ E-mail             ☐ Legal Messenger
16
            Dated this 18th day of October, 2019 at Seattle, Washington.
17

18                                                  s/ Elizabeth Kruh
                                                    Elizabeth Kruh | Paralegal
19

20

21

22

23



     SCHEDULING STIPULATION AND                                      LETHER & ASSOCIATES PLLC
     ORDER – 5                                                   1848 WESTLAKE AVENUE N, SUITE 100
                                                                          SEATTLE, WA 98109
                                                                  P: (206) 467-5444 F: (206) 467-5544
